DETAILED ACTION 
The preliminary amendment submitted on December 12, 2018 has been entered.  Claims 1-11 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Objection to The Written Description 
The disclosure is objected to because it contains an embedded hyperlinks or other forms of browser-executable code.  See, e.g., p. 11 of the specification.  Applicant is required to delete the embedded hyperlink or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as “http://” or other browser-executable code.  See MPEP 608.01.  
Claim Rejections – 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufac-ture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, namely, a law of nature, natural phenomenon, or abstract idea, without significantly more.  
There are two criteria for subject matter eligibility under 35 U.S.C. 101.  First, the claimed invention must be to one of the four statutory categories recited in § 101, namely, a “process, machine, manufacture, or composition of matter.”  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., it must not be directed to a judicial exception unless the claims as a whole include additional limitations amounting to significantly more than the exception.  These judicial exceptions are outside of—or exceptions to—the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena.  Because abstract ideas, laws of nature, and natural phenomena are the basic tools of scientific and technological work, monopolizing these tools by granting patent rights may impede innova-tion rather than promote it.  However, an invention is not considered to be ineligible for patent-ing simply because it involves a judicial exception.  Integration of an abstract idea, law of nature or natural phenomenon into a practical application may be eligible for patent protection.  To determine whether an applicant is seeking to patent a judicial exception itself, or a patent-eligible application of the judicial exception, a two-part test is applied.  The first part is to determine whether the claims are directed to an abstract idea, a law of nature, or a natural phenomenon, i.e., a judicial exception.  If the claims are directed to a judicial exception, the second part of test is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.  See MPEP 2106 for a detailed discussion of current Office policy concerning patent subject matter eligibility.  
The two independent claims, respectively, begin with the following step:  
treating the [sic] cells having an increased intracellular calcium concentration with a test substance (see claim 1) 
treating a test substance to calcium and PIP mixture in vitro (see claim 11) 
The methods further require “investigating” and “selecting” compounds based upon their inter-action with naturally occurring compounds, namely phosphatidylinositol phosphate (PIP) and calcium.  As written, the steps of “investigating” and “selecting” are of such a high level of generality that they reasonably include purely mental steps.  In essence, the claims are directed to observing a natural phenomenon: the interaction between a test compound, calcium, and PIP.  The claims do not incorporate this natural phenomenon into any practical application, so the examiner concludes that they are not patent-eligible subject matter under 30 U.S.C. 101.  In brief, the claims appear to be an attempt by applicant to monopolize a law of nature, namely, the interaction of naturally occurring compounds with a “test substance,” which could be essentially anything.  
Applicant may have the option to defer a substantive response to this rejection by enrol-ling in the DSMER program, discussed below.  
Invitation to Participate in DSMER Pilot Program 
It appears that the present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.”  87 Fed. Reg. 776-80 (January 6, 2022).  Therefore, the examiner invites applicant to participate in the DSMER pilot program.  
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections.  A final disposition for purposes of this pilot program occurs upon the earliest of: mail-ing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application.  Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process, e.g., as outlined in MPEP 700, and applicant must still respond to all non-SME rejections when replying to Office actions.  Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website.1  
Applicant has two choices with respect to this invitation: (1) You may elect to participate in the DSMER pilot program, in which case you MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action.  The DSMER Pilot request form must be signed in accordance with 37 CFR 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center).  The form is available on the pilot program website.  If the form is properly completed and timely received, the application will be entered into the pilot program.  (2) Alter-natively, you may decline to participate in the pilot program, in which case no action is required from you.  If applicant does not timely file a properly completed form PTO/SB/456, the applica-tion will not be entered into the pilot program.  
Claim Rejections – 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):  
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to partic-ularly point out and distinctly claim the subject matter which the inventor regards as the invention.  In claim 1, “the cells” in step 1 lacks antecedent basis.  Claims 2-10 are included in this rejection only inasmuch as they depend from claim 1.  
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP 2172.01.  The omitted steps include how, exactly, the “investigating” is accomplished.  Claims 2 and 4-10 are included in this rejection only inasmuch as they depend from claim 1.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
Claim 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz-Peiffer (Diabetes 2008;57(7):1774-83).  
Schmitz-Peiffer discloses protein kinase C (PKC, see instant claim 7), including cPKCs, which “are activated in the presence of calcium” and “bind[] to the C2 domain” (Fig. 1 at p. 1775), as a “therapeutic target for type 2 diabetes” (p. 1779).  The mechanism of action includes, among other things, “the hydrolysis of phosphatidylinositol 4,5-bisphosphate at the plasma membrane and the resultant generation of DAG and Ca²⁺” (p. 1774).  The C2 domain of PKC (SEQ. ID. NO.: 14) and the Akt protein (SEQ. ID. NO.: 16) referred to in the reference appear to be the same as recited in claims 8 and 10, i.e., the sequences of these proteins are inherent.  See MPEP 2112.  It is implicit in the reference that interfering with or “targeting” these biological processes is a means for drug discovery.  
Citation of Relevant Prior Art 
The prior art made of record (see attached form PTO-892) and not relied upon is consid-ered pertinent to applicant’s disclosure.  Note in particular that US 2017/0199174 A1 by Oh et al. is disqualified under 35 USC 102(b)(1) because it is the inventor’s own prior art.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


7/20/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response